DETAILED ACTION

	This Office action is responsive to the amendment filed on 02/09/21.
Claims 1-7 and 9-16 are allowed and renumbered as 1-15, respectively.
The following is an examiner's statement of reasons for allowance: regarding independent claims 1 and 10, the primary reason for the allowance of the claims is based on the arguments presented by the applicant at pages 11-22 of the Remarks of the amendment filed on 02/09/21.
Since claims 2-7, 9, and 11-16 depend either on claims 1 or 10, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/LUAN C THAI/
Primary Examiner
Art Unit 2891 
March 8, 2021